June 16, 2014 Mr. Blake Drexler Chairman, Bankwell Financial Group 208 Elm Street New Canaan, CT 06840 Dear Blake, Over the past 5 years, I have greatly enjoyed the time I spent as a director of Bankwell Financial Group and its predecessor BNC Financial Group. I have learned a great deal, built some terrific relationships and hopefully contributed to the success of the company in some small way. During my tenure, I have greatly admired your leadership of the Board of Directors. Unfortunately, I have recently found the demands of my job are making it difficult to fully commit to the time required for board participation. As a result, I am tendering my resignation as a Director of Bankwell Financial Group and Bankwell Bank, effective immediately. I wish you and the company all of the success that you so rightly deserve. Sincerely, /s/ Mark T. Fitzgibbon Hand Delivered Copied to Eric Dale-Governance Chair
